 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   JUSTIN L. LEE
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00125-JAM
12
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
13                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                           v.                           FINDINGS AND ORDER
14
     DOMINIC RAYMOND OROZCO,                            DATE: October 23, 2018
15                                                      TIME: 9:15 a.m.
                                 Defendant.             COURT: Hon. John A. Mendez
16

17

18                                              STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for a Change of Plea Hearing on October 23, 2018.
22          2.     By this stipulation, defendant now moves to continue the change of plea hearing until
23 November 6, 2018 at 9:15 a.m., and to exclude time between October 23, 2018, and November 6, 2018

24 at 9:15 a.m., under Local Code T4.

25          3.     The parties agree and stipulate, and request that the Court find the following:
26                 a)      The government has represented that the discovery associated with this case
27          includes approximately 200 pages of investigative reports, a search warrant, and criminal history
28

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         information, as well as video files. All of this discovery has been either produced directly to

 2         counsel and/or made available for inspection and copying.

 3                b)      Counsel for defendant desires additional time to review the discovery with his

 4         client, to conduct investigation related to the charged offense, and to otherwise prepare for trial.

 5                c)      Counsel for defendant believes that failure to grant the above-requested

 6         continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7         into account the exercise of due diligence.

 8                d)      The government does not object to the continuance.

 9                e)      Based on the above-stated findings, the ends of justice served by continuing the

10         case as requested outweigh the interest of the public and the defendant in a trial within the

11         original date prescribed by the Speedy Trial Act.

12                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13         et seq., within which trial must commence, the time period of October 23, 2018 to November 6,

14         2018 at 9:15 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

15         [Local Code T4] because it results from a continuance granted by the Court at defendant’s

16         request on the basis of the Court’s finding that the ends of justice served by taking such action

17         outweigh the best interest of the public and the defendant in a speedy trial.

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6   Dated: October 22, 2018                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ DAVID W. SPENCER
                                                             DAVID W. SPENCER
 9                                                           Assistant United States Attorney
10

11   Dated: October 22, 2018                                 /s/ M. Petrik, Jr.
                                                             M. Petrik, Jr.
12
                                                             Counsel for Defendant
13                                                           DOMINIC RAYMOND
                                                             OROZCO
14

15

16

17                                         FINDINGS AND ORDER

18          IT IS SO FOUND AND ORDERED this 22nd day of October, 2018.

19
                                                          /s/ John A. Mendez
20                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
